Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,12,13,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (PG Pub 2013/0307040 A1).
Claim(s) 1,2,12,13,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (PG Pub 2013/0307040 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 

Regarding claim 1, Ahn teaches an image sensor comprising: a substrate (2, fig. 3A) having a first surface and a second surface facing each other; a first photoelectric conversion element (PD1) in the substrate; a second photoelectric conversion element (PD2) in the substrate; a first gate (one of SEL, SF, RG, figs. 2 and 3A) having a first length in a first direction (horizontal direction of the figures); a second gate (one of SEL, SF, RG, figs. 2 and 3A) having a second length in the first direction; a first floating diffusion region (FD1); a first floating diffusion contact (C11) connected to the first floating diffusion region; a second floating diffusion region (FD2); a second floating diffusion contact (C21) connected to the second floating diffusion region; a third gate (one of SEL, SF, RG, figs. 2 and 3A) having a third length in the first direction; a first transfer gate (TG1) configured to transfer a first charge accumulated in the first photoelectric conversion element to the first floating diffusion region (paragraphs [0060][0061]); and a second transfer gate configured to transfer a second charge 
Regarding claim 2, Ahn teaches the image sensor of claim 1, further comprising: a first contact (one of C13, C14, C23, C24, fig. 2) directly adjacent to the first gate; and a second contact (one of C13, C14, C23, C24, fig. 2) directly adjacent to the second gate, wherein the first gate, the first contact, the second gate, and the second contact are sequentially arranged in the first direction (fig. 2).  
Regarding claim 12, Ahn teaches (see claim 1) an image sensor comprising: a substrate having a first surface and a second surface facing each other; a first photoelectric conversion element in the substrate; a second photoelectric conversion element in the substrate; a first gate having a first length in a first direction; a second gate having a second length in the first direction; a first floating diffusion region; a first floating diffusion contact connected to the first floating diffusion region; a second floating diffusion region; a second floating diffusion contact connected to the second floating diffusion region; a third gate having a third length in the first direction; a first transfer gate configured to transfer a first charge accumulated in the first photoelectric conversion element to the first floating diffusion region; and a second transfer gate 
Regarding claim 13, Ahn teaches the image sensor of claim 12, further comprising: 30a first contact (one of C13, C14, C23, C24, fig. 2) directly adjacent to the first gate; and a second contact (one of C13, C14, C23, C24, fig. 2) directly adjacent to the second gate, wherein the first gate, the first contact, the second gate, and the second contact are sequentially arranged in the first direction (fig. 2).  
Regarding claim 20, Ahn teaches (see claims 1 and 12) an image sensor comprising: a substrate having a first surface and a second surface facing each other; a first photoelectric conversion element in the substrate; a second photoelectric conversion element in the substrate; 31a first gate having a first length in a first direction; a second gate having a second length in the first direction; a first floating diffusion region; a first floating diffusion contact connected to the first floating diffusion region; a second floating diffusion region; a second floating diffusion contact connected to the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5,9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (PG Pub 2013/0307040 A1) as applied to claims 2 and 13 above, and further in view of Kunnen (PG Pub 2006/0131655 A1).
Regarding claims 3 and 14, Ahn remains as applied in claims 2 and 13.
Ahn further teaches the image sensor of claims 2 and 13, further comprising: 28an isolation layer (DTI, figs. 2 and 3A) in the substrate between the first photoelectric conversion element and the second photoelectric conversion element.
 Ahn does not teach an air gap formed in the isolation layer.  
In the same field of endeavor, Kunnen teaches an air gap formed in the isolation layer (“an airgap trench”, paragraph [0013]), for the benefits of reducing device size and parasitic capacitance (paragraphs [0007][0013]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form an air gap in the isolation layer for the benefits of reducing device size and parasitic capacitance.
Regarding claim 4, Ahn teaches the image sensor of claim 3, further comprising; a floating diffusion connection line (W1, fig. 2) connected to the first floating diffusion contact and the second floating diffusion contact, and wherein the floating diffusion connection line is extended along the first direction.  
Regarding claim 5, Ahn teaches the image sensor of claim 4, further comprising: a first micro-lens (ML, fig. 3A) on the first photoelectric conversion element; and a second micro-lens (ML) on the second photoelectric conversion element.  
Regarding claim 9, Ahn teaches the image sensor of claim 5, further comprising: an insulating layer disposed on the first surface of the substrate, wherein the first micro-lens is disposed on the second surface of the substrate, wherein the first transfer gate is disposed on the first surface of the substrate and wherein the floating diffusion connection is disposed on the insulating layer.  
Regarding claim 10, Ahn teaches the image sensor of claim 9, wherein the second gate (RG, fig. 2) is formed disposed on a first active region (AR on the right of DTI) and the third gate (SF) is disposed on a second active region (active region, not labeled in fig. 2, on the left of DTI) different from the first active region.  
Regarding claim 11, Ahn teaches the image sensor of claim 10, wherein the second gate is a reset gate (RG, paragraph [0051], fig. 2)) and the third gate is a source follower gate (SF, paragraph [0051]).  

Claims 6-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (PG Pub 2013/0307040 A1) and Kunnen (PG Pub 2006/0131655 A1) as applied to claims 5 and 14 above, and further in view of Ohkawa et al (PG Pub 2007/0158713 A1).
Regarding claim 6, Ahn remains as applied in claim 5.
Ahn does not teach the third length is greater than the first length.  
In the same field of endeavor, Ohkawa teaches the third length (of gate 20B, fig. 18, 0.75µm, paragraph [0150]) is greater than the first length (of gate 20S, paragraph [0150]) for the benefit of reduce characteristic variation of reset transistor (20B, paragraph [0151]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the third length greater than the first length for the benefit of reduce characteristic variation of reset transistor.
Regarding claim 7, Ohkawa teaches the image sensor of claim 6, wherein the first length is different from the second length (paragraphs [0150][0151]).  
Regarding claim 8, Ohkawa teaches the image sensor of claim 7, wherein the third length is different from the second length (paragraphs [0150][0151]). 
Regarding claim 15, Ahn remains as applied in claim 14.
Ahn does not teach the third length is greater than the first length.  
In the same field of endeavor, Ohkawa teaches the third length (of gate 20B, fig. 18, 0.75µm, paragraph [0150]) is greater than the first length (of gate 20S, paragraph [0150]) for the benefit of reduce characteristic variation of reset transistor (20B, paragraph [0151]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the third length greater than the first length for the benefit of reduce characteristic variation of reset transistor.
Regarding claim 16, Ohkawa teaches the image sensor of claim 14, wherein the second length is greater than the first length (paragraphs [0150][0151]).   
Regarding claim 17, Ohkawa teaches the image sensor of claim 14, wherein the third length is greater than the second length and the second length is greater than the first length (paragraphs [0150][0151]).   
Regarding claim 18, Ahn teaches the image sensor of claim 17, further comprising: a first micro-lens on the first photoelectric conversion element; and a second micro-lens (ML, fig. 3A) on the second photoelectric conversion element.  
Regarding claim 19, Ahn teaches the image sensor of claim 18, further comprising; a floating diffusion connection line (W1, fig. 2) connected to the first floating diffusion contact and the second floating diffusion contact, and wherein the floating diffusion connection line is extended along the first direction (fig. 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899